UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 W. Michigan Street Milwaukee, WI 53233 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 803 W. Michigan Street Milwaukee, WI 53233 (Name and address of agent for service) (414) 299-2295 Registrant's telephone number, including area code Date of fiscal year end: November 30 Date of reporting period:May 31, 2013 Item 1. Report to Stockholders. The registrant’s semi-annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: Capital Innovations Global Agri, Timber, Infrastructure Fund Class A Shares (INNAX) Class C Shares (INNCX) Institutional Class Shares (INNNX) SEMI-ANNUAL REPORT May 31, 2013 Capital Innovations Global Agri, Timber, Infrastructure Fund a series of the Investment Managers Series Trust Table of Contents Schedule of Investments 1 Statement of Assets and Liabilities 6 Statement of Operations 7 Statements of Changes in Net Assets 8 Financial Highlights 9 Notes to Financial Statements 12 Expense Example 18 This report and the financial statements contained herein are provided for the general information of the shareholders of the Capital Innovations Global Agri, Timber, Infrastructure Fund.This report is not authorized for distribution to prospective investors in the Fund unless preceded or accompanied by an effective prospectus, which includes information regarding the Fund's risks, objectives, fees and expenses, experience of its management, and other information. www.capinnovationsfund.com Capital Innovations Global Agri, Timber, Infrastructure Fund SCHEDULE OF INVESTMENTS As of May 31, 2013 (Unaudited) Number of Shares Value COMMON STOCKS – 96.2% AGRIBUSINESS – 28.4% AGRICULTURE – 4.9% Adecoagro S.A.* $ Archer-Daniels-Midland Co. Bunge Ltd. 378,020 CHEMICALS – 18.4% Agrium, Inc. CF Industries Holdings, Inc. CVR Partners LP EI du Pont de Nemours & Co. Monsanto Co. Mosaic Co. Potash Corp. of Saskatchewan, Inc. Syngenta A.G. - ADR Terra Nitrogen Co. LP 1,425,953 FOOD – 4.2% BRF - Brasil Foods S.A. - ADR Cal-Maine Foods, Inc. Cosan Ltd. Ingredion, Inc. 324,893 MACHINERY-DIVERSIFIED – 0.9% Deere & Co. 2,199,687 INFRASTRUCTURE – 37.0% CHEMICALS – 1.4% Sasol Ltd. - ADR Ultrapar Participacoes S.A. - ADR 109,212 ELECTRIC – 0.4% Enersis S.A. - ADR ENVIRONMENTAL CONTROL – 0.6% Waste Management, Inc. GAS – 0.9% National Grid PLC - ADR OIL & GAS – 6.8% Chesapeake Energy Corp. 1 Capital Innovations Global Agri, Timber, Infrastructure Fund SCHEDULE OF INVESTMENTS – Continued As of May 31, 2013 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) INFRASTRUCTURE (Continued) OIL & GAS (Continued) CNOOC Ltd. - ADR $ Lukoil OAO - ADR Total S.A. - ADR Transocean Ltd. 530,491 PIPELINES – 12.7% Crosstex Energy LP Enbridge, Inc. Enterprise Products Partners LP Genesis Energy LP Kinder Morgan Energy Partners LP MarkWest Energy Partners LP Plains All American Pipeline LP TransCanada Corp. Williams Cos., Inc. 980,587 REITS – 2.7% American Tower Corp. DuPont Fabros Technology, Inc. Health Care REIT, Inc. 210,839 TELECOMMUNICATIONS – 8.8% America Movil S.A.B. de C.V. - ADR China Mobile Ltd. - ADR Chunghwa Telecom Co., Ltd. - ADR Mobile Telesystems OJSC - ADR MTN Group Ltd. - ADR Nippon Telegraph & Telephone Corp. - ADR SBA Communications Corp. - Class A* Telefonica S.A. - ADR* Vodafone Group PLC - ADR 680,078 TRANSPORTATION – 1.6% Guangshen Railway Co., Ltd. - ADR Seaspan Corp. 124,567 TRUCKING & LEASING – 1.0% TAL International Group, Inc. 2 Capital Innovations Global Agri, Timber, Infrastructure Fund SCHEDULE OF INVESTMENTS – Continued As of May 31, 2013 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) INFRASTRUCTURE (Continued) WATER – 0.1% Aqua America, Inc. $ Veolia Environnement S.A. - ADR 12,196 2,869,921 TIMBER – 30.8% BUILDING MATERIALS – 4.8% Boise Cascade Co.* Louisiana-Pacific Corp.* Universal Forest Products, Inc. 371,325 FOREST PRODUCTS & PAPER – 12.6% Boise, Inc. Deltic Timber Corp. Domtar Corp. Fibria Celulose S.A. - ADR* International Paper Co. KapStone Paper and Packaging Corp. MeadWestvaco Corp. PH Glatfelter Co. Pope Resources, Inc. LP 978,991 PACKAGING & CONTAINERS – 5.3% Packaging Corp. of America Rock-Tenn Co. - Class A 410,034 REITS – 8.1% Plum Creek Timber Co., Inc. Potlatch Corp. Rayonier, Inc. Weyerhaeuser Co. 623,927 2,384,277 TOTAL COMMON STOCKS (Cost $7,453,492) 3 Capital Innovations Global Agri, Timber, Infrastructure Fund SCHEDULE OF INVESTMENTS – Continued As of May 31, 2013 (Unaudited) Principal Amount Value SHORT-TERM INVESTMENTS – 3.7% $ UMB Money Market Fiduciary, 0.01%1 $ TOTAL SHORT-TERM INVESTMENTS (Cost $288,297) TOTAL INVESTMENTS – 99.9% (Cost $7,741,789) Other Assets in Excess of Liabilities – 0.1% TOTAL NET ASSETS – 100.0% $ ADR – American Depository Receipt LP – Limited Partnership PLC – Public Limited Company REIT – Real Estate Investment Trust * Non-income producing security. 1 The rate is the annualized seven-day yield at period end. See accompanying Notes to Financial Statements. 4 Capital Innovations Global Agri, Timber, Infrastructure Fund SUMMARY OF INVESTMENTS As of May 31, 2013 (Unaudited) Security Type/Industry Percent of Total Net Assets Common Stocks Chemicals (Agribusiness) 18.4% Pipelines 12.7% Forest Products & Paper 12.6% Telecommunications 8.8% REITS (Timber) 8.1% Oil & Gas 6.8% Packaging & Containers 5.3% Agriculture 4.9% Building Materials 4.8% Food 4.2% REITS (Infrastructure) 2.7% Transportation 1.6% Chemicals (Infrastructure) 1.4% Trucking & Leasing 1.0% Machinery-Diversified 0.9% Gas 0.9% Environmental Control 0.6% Electric 0.4% Water 0.1% Total Common Stocks 96.2% Short-Term Investments 3.7% Total Investments 99.9% Other Assets in Excess of Liabilities 0.1% Total Net Assets 100.0% See accompanying Notes to Financial Statements. 5 Capital Innovations Global Agri, Timber, Infrastructure Fund STATEMENT OF ASSETS AND LIABILITIES As of May 31, 2013 (Unaudited) Assets: Investments in securities, at value (cost $7,741,789) $ Receivables: Investment securities sold Fund shares sold Advisor Dividends and interest Prepaid expenses Prepaid offering costs Total assets Liabilities: Payables: Investment securities purchased Distribution fees - Class A & Class C (Note 7) Shareholder Servicing fees (Note 6) Administration fees Auditing fees Chief Compliance Officer fees Fund accounting fees Transfer agent fees and expenses Custody fees Accrued other expenses Total liabilities Net Assets $ Components of Net Assets: Capital (par value of $0.01 per share with an unlimited number of shares authorized) $ Accumulated net investment income Accumulated net realized gain on investments Net unrealized appreciation on investments Net Assets $ Maximum Offering Price per Share: Class A Shares: Net assets applicable to shares outstanding $ Shares of benficial interest issued and outstanding Redemption price1 Maximum sales charge (5.75% of offering price)2 Maximum offering price to public $ Class C Shares: Net assets applicable to shares outstanding $ Shares of benficial interest issued and outstanding Redemption price3 $ Institutional Class Shares: Net assets applicable to shares outstanding $ Shares of benficial interest issued and outstanding Redemption price $ 1 A Contingent Deferred Sales Charge (“CDSC”) of 1.00% will be charged on certain purchases of $1 million or more that are redeemed in whole or in part within 12 months of the date of the purchase. 2 On sales of $50,000 or more, the sales charge will be reduced and no initial sales charge is applied to purchases of $1 million or more. 3 A CDSC of 1.00% will be charged on purchases that are redeemed in whole or in part within 12 months of purchase. See accompanying Notes to Financial Statements. 6 Capital Innovations Global Agri, Timber, Infrastructure Fund STATEMENT OF OPERATIONS For the Six Months Ended May 31, 2013 (Unaudited) Investment Income: Dividends (net of foreign withholding taxes of $2,019) $ Interest 16 Total investment income Expenses: Transfer agent fees and expenses Administration fees Registration fees Fund accounting fees Offering fees Advisory fees Auditing fees Chief Compliance Officer fees Shareholder reporting fees Legal fees Trustees' fees and expenses Custody fees Miscellaneous fees Distribution fees - Class A (Note 7) Shareholder Servicing fees (Note 6) Distribution fees - Class C (Note 7) Insurance fees Total expenses Advisory fees waived ) Other expenses absorbed ) Net expenses Net investment income Realized and Unrealized Gain on Investments: Net realized gain on investments Net change in unrealized appreciation/depreciation on investments ) Net realized and unrealized gain on investments Net Increase in Net Assets from Operations $ See accompanying Notes to Financial Statements. 7 Capital Innovations Global Agri, Timber, Infrastructure Fund STATEMENTS OF CHANGES IN NET ASSETS For the Six Months Ended May 31, 2013 (Unaudited) For the Period September 28, 2012* to November 30, 2012 Increase in Net Assets from: Operations: Net investment income $ $ Net realized gain on investments Net change in unrealized appreciation/depreciation on investments ) Net increase in net assets resulting from operations Capital Transactions: Net proceeds from shares sold: Class A Class C Institutional Class Cost of shares redeemed: Class A ) - Class C ) - Institutional Class ) - Net increase in net assets from capital transactions Total increase in net assets Net Assets: Beginning of period - End of period $ $ Accumulated net investment income $ $ Capital Share Transactions: Shares sold: Class A Class C Institutional Class Shares redeemed: Class A ) - Class C ) - Institutional Class ) - Net increase in net assets from capital share transactions * Commencement of operations. See accompanying Notes to Financial Statements. 8 Capital Innovations Global Agri, Timber, Infrastructure Fund FINANCIAL HIGHLIGHTS Class A Per share operating performance. For a capital share outstanding throughout each period. For the Six Months Ended May 31, 2013 (Unaudited) For the Period September 28, 2012* to November 30, 2012 Net asset value, beginning of period $ $ Income from Investment Operations: Net investment income1 Net realized and unrealized gain on investments Total from investment operations Net asset value, end of period $ $ Total return 2 %
